Name: Commission Regulation (EEC) No 3036/79 of 21 December 1979 amending for the second time Regulation (EEC) No 1535/77 determining the conditions under which certain goods are eligible upon importation for a favourable tariff arrangement by reason of their end use
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 /32 Official Journal of the European Communities 31 . 12 . 79 COMMISSION REGULATION (EEC) No 3036/79 of 21 December 1979 amending for the second time Regulation (EEC) No 1535/77 determining the conditions under which certain goods are eligible upon importation for a favourable tariff arrangement by reason of their end use THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, Article 1 Regulation (EEC) No 1535/77 is amended as follows : 1 . Article 1 shall be replaced by the following : Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (*), as last amended by Regulation (EEC) No 280/77 (2), and in particular Articles 3 and 4 thereof, 'Article 1 1 . This Regulation shall determine the conditions to be applied to the admission of goods put into free circulation under a favourable tariff arrangement by reason of their end use. Whereas, it is necessary to provide that goods for a specified end use shall be classified in the correct subheading of the Common Customs Tariff, even if their classification in another subheading would give rise to the same benefit ; whereas, in such case, the provisions of Commission Regulation (EEC) No 1535/77 ( 3 ), as amended by Regulation (EEC) No 2697/77 (4), should not be applied to such goods ; whereas therefore it is necessary to make appropriate amendments to Regulation (EEC) No 1535/77 ; However, this Regulation shall not apply to goods listed in the Annex hereto. 2 . All goods for a specified end use for which the import duties applicable in the end use regime are not lower than those which would be due if that arrangement did not apply shall be classified in the end use tariff subheading, without application of the provisions of this Regulation.'Whereas, moreover, the Annex to the said Regulationincludes a list of goods in respect of which that Regulation is not applicable ; whereas it is appropriate, in the interests of clarity, to bring that Annex up to date to conform to amendments made to the Common Customs Tariff, particularly those resulting from multilateral commercial negotiations conducted within the framework of the General Agreement on tariffs and trade (Tokyo round); 2 . The Annex shall be replaced by the Annex to this Regulation. Article 2 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, This Regulation shall enter into force on 1 January 1980 . (!) OJ No L 14, 21 . 1 . 1969 , p . 1 . ( 2) OJ No L 40, 11.2 . 1977, p . 1 . ( 3 ) OJ No L 171 , 9 . 7 . 1977, p . 1 . ( 4) OJ No L 314 , 8 . 12 . 1977, p . 21 31 . 12 . 79 Official Journal of the European Communities No L 341/33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission fitienne DAVIGNON Member of the Commission No L 341 /34 Official Journal of the European Communities 31 . 12 . 79 ANNEX CCT heading No Description 01.01 Live horses , asses , mules and ninnies : A. Horses : 1 . Pure-bred breeding animals II . For slaughter 01.02 Live animals of the bovine species : A. Domestic species : I. Pure-bred breeding animals II . Other : a ) Not yet having any permanent teeth , of a weight of not less than 350 kg but not more than 450 kg, in the case of male animals , or of not less than 320 kg but not more than 420 kg in the case of female animals ex b ) Other :  Young male animals , intended for fattening of a live weight of 300 kg or less 01.03 01.04 Live swine : A. Domestic species : I. Pure-bred breeding animals Live sheep and goats : A. Domestic species : I. Sheep : a ) Pure-bred breeding animals II . Goats : a ) Pure-bred breeding animals 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 , fresh , chilled or fro/en : A. Meat : II . Of bovine animal -: a ) Fresh or chilled : 1 . Carcases , half-carcases or ' compensated' quarters : aa ) Carcases of a weight of not less than 180 kg but not more than 270 kg and half-carcases or ' compensated' quarters , of a weight of not less than 90 kg but not more than 135 kg, with a low degree of ossification of the cartilages (more especially those of the symphysis pubis and the vertebral apophyses ), the meat of which is of a light pink colour and the fat of which , of extremely fine structure, is white to light yellow in colour 2 . Separated or unseparated forequarters : aa ) Separated forequarters of a weight of not less than 45 kg but not more than 68 kg, with a low degree of ossification of the cartilages (more especially those of the vertebral apophyses ), rhe meat of which is of a light pink colour and the fat of which , of extremely fine structure, is white to light yellow in colour 31 . 12 . 79 Official Journal of the European Communities No L 341/35 CCT heading No Description 02.01 'cont'd) A. II . a) 3 . Separated or unseparated hindquarters : aa ) Separated hindquarters of a weight of not less than 45 kg but not more than 68 kg (not less than 38 kg but not more than 61 kg in the case of 'Pistola ' cuts), with a low degree of ossification of the cartilages (more especially those of the vertebral apophyses), the meat of which is of a light pink colour and the fat of which , of extremely fine structure, is white to light yellow in colour b) Frozen : 2 . Separated or unseparated forequarters 4 . Other : bb ) Boned or boneless : 1 1 . Forequarters , whole or cut into a maximum of five pieces , each quarter being in a single block ; ' compensated' quarters in two blocks, one of which contains the forequarter, whole or cjLit into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece 22 . C rop , chuck and blade and brisket cuts 33 . Other 04.02 Milk and cream, preserved, concentrated or sweetened : B. Containing added sugar : 1 . Milk and cream, in powder or granules : a ) Special milk for infants , in hermetically sealed containers of a net capacity of 500 g or less and of a fat content , by weight , exceeding 10 '\&gt; but not exceeding .27 "A , 04.04 Cheese and curd : A. Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell , not grated or powered : 1 . Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months : a ) Whole cheeses of a free-at-frontier value per 100 kg net weight of: 1 . . . .( a ) ECU or more, but less than . . .( a ) ECU 2 . . . .( a ) ECU or more b ) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight : aa ) Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than . . .( a ) ECU but less than . . .( a ) ECU per 100 kg net weight bb ) Of not less than 450 g and of a free-at-frontier value of not less than . . .( a ) ECU per 100 kg net weight 2 . Other, of a net weight of not less than 75 g but not more than 250 g and of a free-at-frontier value of not less than . . .( a ) ECU per 100 kg net weight B. Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs (a ) This value is the value applicable for the time being under the common agricultural policy . 31 . 12 . 79No L 341 /36 Official Journal of the European Communities CCT heading No Description 04.04 (cont'd) D. Processed cheese, not grated or powdered : I. In the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition Glarus herb cheese (known as Schabziger), put up for retail sale , of a free-at-frontier value of not less than . . .( a ) ECU per 100 kg net weight and of a fat content, by weight , in the dry matter, not exceeding 56 ° E. Other : I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight, of the non-fatty matter : b ) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar (b ) 2 . Tilsit and Butterkase, of a fat content, by weight, in the dry matter : aa ) Not exceeding 48 % bb ) Exceeding 48 % 3 . Kashkaval 4 . Cheese of sheep's milk or buffalo milk, in containers containing brine, or in sheep or goatskin bottles 5 . Other ( b ) 04.05 Birds' eggs and egg yolks , fresh , dried or otherwise preserved , sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : a ) Eggs for hatching B. Eggs, not in shell ; egg yolks : II . Other 07.01 Vegetables , fresh or chilled : A. Potatoes : I. Seed potatoes Grapes, fresh or dried : A. Fresh : I. Table grapes : a ) From 1 November to 14 julv : 08.04 1 . Of the variety Emperor (Vitis vinifera c.v .) from 1 December ti 31 January 10.05 Maize : A. Hybrid , for sowing Rice : A. For sowing 10.06 (a) This value is the value applicable for the time being under the common agricultural policy. ( b ) The inclusion of this subheading is to be understood to refer to the obligation to present a certificate within the context of annual Community tariff quotas . The provisions of this Regulation shall apply to cheeses intended for processing provided that no other Community provision provides otherwise . 31 . 12 . 79 Official Journal of the European Communities No L 341/37 CCT heading No Description 11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06 : B. Flour of the fruits falling within any heading in Chapter 8 : ex 1 . Of bananas :  Denatured , imported under the scheme of generalized preferences C. Flour and meal of sago and of roots and tubers falling within heading No 07.06 : I. Denatured 12.01 Oil seeds and oleaginous fruit, whole or broken : A. For sowing 17.01 Beet sugar and cane sugar, in solid form : B. Raw sugar : ex 1 . For refining:  Preferential sugar imported under the provisions of Regulation ( EEC) No 3330/74 ( cf: Regulation (EEC) No 2782/76 : OJ No L 318 , : " 18 . 11 . 1976 , p. 13 ) 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other : 111 . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 1 8 % vol , in containers holding : a ) Two litres or less : 1 . Port, Madeira , sherry , Tokay (Aszu and Szamorodni ) and Setubal muscatel b ) More than two litres : 1 . Port, Madeira , sherry and Setubal muscatel 2 . Tokay (Aszu and Szamorodni ) IV . Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol , in containers holding: a ) Two litres or less : 1 . Port, Madeira , sherry, Tokay (Aszu and Szamorodni ) and Setubal muscatel b ) More than two litres : 1 . Port, Madeira , sherry and Setubal muscatel 2 . Tokay (Aszu and Szamarodni ) ex c ) Other :  Wine imported from Algeria and intended to be manufactured into wine fortified for distillation as defined in Annex 11 to Regulation ( EEC) No 337/79 ( cf: Regulation ( EEC ) No 1614/76 : OJ No L 178 , 3 . 7 . 1976 , p. 37) No L 341/38 Official Journal of the European Communities 31 . 12 . 79 CCT heading No Description 22.09 Spirits (other than those of heading No 22.08 ^; liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts ') for the manufacture of beverages : C. Spirituous beverages : III . Whisky : a ) Bourbon whiskey , in containers holding: 1 . Two litres or less 2 . More than two litres 24.01 Unmanufactured tobacco ; tobacco refuse : A. Flue cured Virginia type and light air cured Burley type ( including Burle &gt; hybrids ); light air cured Maryland typ £ and fire cured tobacco 25.01 Common salt ( including rock salt , sea salt and tabic salt); pure sodium chloride ; salt liquors ; sea water ; A. Common salt ( including rock salt , sea salt and table salt ) and pure sodium chloride, whether or not in aqueous solution : II . Other : ex a ) Denatured or for industrial uses ( including refining) other than the preservation or preparation of foodstuffs for human consumption :  Denatured Certain cases referred to in Additional Notes 5 (n ) and 6ex Chapter 27 Miscellaneous 27.07 Oils and other products of the distillation of high temperature coal tar ; similar products as defined in Note 2 to this Chapter : B. Benzole , toluole, xylole , solvent naphtha ( heavy benzole); similar products as defined in Note 2 to this Chapter , of which 65 % or more by volume distils at temperatures of up to 250 °C ( including mixtures of petroleum spirit and benzole); sulphuretted toppings : II . For other purposes G. Other : I. For the manufacture of the products of heading No 28.03 27.10 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included , containing not less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations : A. Light oils : I. For undergoing a specific process II . For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 A I B. Medium oils : I. For undergoing a specific process II . For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 B 1 31 . 12 . 79 Official Journal of the European Communities No L 341 /39 CCT heading No Description 27.10 (cont 'd) C. Heavy oils : I. Gas oils : a) For undergoing a specific process b ) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C I a ) 11 . Fuel oils : a ) For undergoing a specific process b) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C II a ) III . Lubricating oils ; other oils : a ) For undergoing a specific process b ) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C HI a) c ) To be mixed in accordance with the terms of Additional Note 7 to this Chapter Petroleum gases and other gaseous hydrocarbons : A. Propane of a purity not less than 99 II . For other purposes 27.11 B. Other : I. Commercial propane and commercial butane : a ) For undergoing a specific process b) For undergoing chemical transformation by a process other than those specified in respect of subheading 27 . 1 1 B 1 a ) 27.12 Petroleum jelly : A. Crude : I. For undergoing a specific process II . For undergoing chemical transformation by a process other than those specified in respect of subheading 27.12 A I Paraffin wax , micro-crystalline wax , slack wax, ozokerite , lignite wax , peat wax and other mineral waxes, whether or not coloured : 27.13 B. Other : I. Crude : a ) For undergoing a specific process b) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.13 B I a ) Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals : 27.14 C. Other : 1 . For the manufacture of the products of heading No 28.03 29.01 Hydrocarbons : A. Acyclic : II . For other purposes No L 341 /40 Official Journal of the European Communities 31 . 12 . 79 CCT heading No Description 29.01 (cont 'd) B. Cyclanes and cyclenes : II . Other : b ) For other purposes D. Aromatic : I. Benzene, toluene and xylenes : b ) For other purposes 31.02 Mineral or chemical fertilizers , nitrogenous : A. Natural sodium nitrate 31.05 Other fertilizers ; goods ot the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : A. Other fertilizers : III . Containing the two fertilizing substances : nitrogen and potassium : a ) Natural potassic sodium nitrate, consisting of a natural mixture of sodium nitrate and potassium nitrate ( the proportion of the latter element may be as high as 44 % ), of a total nitrogen content not exceeding 16-3 % by weight 35.02 Albumins, albuminates and other albumin derivatives : A. Albumins : 59.17 ex I. Unfit, or to be rendered unfit , for human consumption :  To be rendered unfit for human consumption Textile fabrics and textile articles , of a kind commonly used in machinery or plant : B. Bolting cloth , whether or not made up : ex 1 . Of silk or of waste silk other than noil :  Not made up ex II . Of other textile materials :  Not made up Internal combustion piston engines :84.06 A. Aircraft engines as defined in Additional Note 1 to this Chapter : II . Other, of a power of: a ) 300 kW or less ( a ) b ) More than 300 kW ( a ) C. Other engines : II . Compression ignition engines : ex a ) Marine propulsion engines :  For the vessels of subheadings 89.01 A, 89.01 B I , 89.02 A, 89.02 B I and 89.03 A D. Parts : II . Of other engines : a ) For aircraft engines ( a ) ( a) This applies only to articles intended to be fitted in aircraft imported duty free or built within the Community. 31 . 12 . 79 Official Journal of the European Communities No L 341 /41 CCT heading No Description 84.08 Other engines and motors : A. Reaction engines : I. Turbo-jets : b ) Other developing a thrust of: 1 . 24 525 N or less ( a ) 2 . More than 24 525 N (a ) II . Other ( for example, ram-jets , pulse-jets, rocket engines): b ) Other B. Gas tubines : ]. Turbo-propellers : b ) Other, developing a power of: 1 . 1 100 kW or less ( a ) 2 . More than 1 100 kW (a) D. Parts : I. Of reaction engines or of turbo-propellers : b ) Other ( a ) 88.03 Parts of goods falling within heading No 88.01 or 88.02 : B. Other : II . Other : b ) Other ( a ) Miscellaneous Miscel aneous Miscellaneous Goods referred to in Section 11 B of the 'Preliminary provisions ' of the Common Customs Tariff other than civil aircraft and ground flying trainers Goods intended for use in the construction , maintenance and repair of aircraft, covered by Community tariff suspensions Goods intended for incorporation in the ships, boats or other vessels falling within subheadings 89.01 A , 89.01 B 1 , 89.02 A , 89.02 B I and 89.03 A for the purposes of their construction , repair , maintenance or conversion or for the purposes of fitting to or equipping such ships , boats or other vessels (Section II A of the ' Preliminary provisions ' of the Common Customs Tariff) Goods in respcct of which Community instruments prescribe both the benefit of a favourable tariff arrangement and the associated control measures Miscellaneous ( o ) This applies only to articles intended to be fitted in aircraft imported duty tree or built within the Community .